EXHIBIT THE HERSHEY COMPANY COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES (in thousands of dollars except for ratios) (Unaudited) For the Three Months Ended March 30, 2008 April 1, 2007 Earnings: Income before income taxes $ 98,032 $ 141,798 Add (deduct): Interest on indebtedness 25,160 29,016 Portion of rents representative of the interest factor (a) 2,077 2,001 Amortization of debt expense 183 207 Amortization of capitalized interest 418 671 Adjustment to exclude minority interest and income from equity investee (1,714 ) - Earnings as adjusted $ 124,156 $ 173,693 Fixed Charges: Interest on indebtedness $ 25,160 $ 29,016 Portion of rents representative of the interest factor (a) 2,077 2,001 Amortization of debt expense 183 207 Capitalized interest 1,295 35 Total fixed charges $ 28,715 $ 31,259 Ratio of earnings to fixed charges 4.32 5.56 NOTE: (a) Portion of rents representative of the interest factor consists of one-third of rental expense for operating leases.
